Title: From Thomas Jefferson to Ellen Wayles Randolph Coolidge, 8 February 1807
From: Jefferson, Thomas
To: Coolidge, Ellen Wayles Randolph


                        
                            My dearest Ellen
                            
                            Washington Feb. 8. 07.
                        
                        I believe it is true that you have written me 2. letters to my one to you. whether this proceeds from your
                            having more industry or less to do than myself I will not say. one thing however I will say that I most sincerely wish to
                            be with you all, and settle the point vivâ voce (if you do not understand these
                                two Latin words, you must lay Jefferson’s Latin under contribution that you may know because they are often used in
                                English writing) to return to our correspondence, you have a great advantage as to matter for
                            communication. you have a thousand little things to tell me which I am fond to hear; for instance, of the health of every
                            body, & particularly of your dear Mama, every thing relating to her being of the first concern to me, then what you are
                            reading, what are your other occupations, how many dozen Bantams you have raised, how often you & Anne have rode to
                            Monticello to see if the tulips are safe &c &c &c however I shall be with you about the 11th or
                            12th proximo (more Latin, madam) and then we will examine the tulips
                            together. kiss your dear Mama a thousand times for me and all the sisters, q.s. (more Latin) and be assured yourself of my tender affections.
                        
                            Th: Jefferson
                            
                        
                    